J-S81021-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RANDAL L. LOVE                             :
                                               :
                       Appellant               :   No. 1508 MDA 2018

         Appeal from the Judgment of Sentence Entered August 28, 2018
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-SA-0000145-2018


BEFORE:      STABILE, J., DUBOW, J., and STEVENS*, P.J.E.

MEMORANDUM BY DUBOW, J.:                                  FILED MAY 29, 2019

        Appellant Randal L. Love appeals from the Judgment of Sentence

entered in the Dauphin County Court of Common Pleas on August 28, 2018,

following his conviction for Driving while Operating Privilege is Suspended or

Revoked.1 On appeal, he challenges the sufficiency of evidence in support of

his conviction. We affirm.

        The relevant facts and procedural history are as follows. On April 3,

2018, Police Officer Shayne Barber observed that the letters on Appellant’s

vehicle registration plate were not visible, which prompted him to effect a

traffic stop of Appellant. During the stop, Appellant provided Officer Barber

with his driver’s license. While running a check on Appellant’s license, Officer

Barber discovered that Appellant’s license had been suspended as of January

____________________________________________


1   75 Pa.C.S. § 1543(a).
____________________________________
* Former Justice specially assigned to the Superior Court.
J-S81021-18



16, 2018. Officer Barber cited Appellant for Driving while Operating Privilege

is Suspended or Revoked. Trial Ct. Op., filed 10/9/18, at 1.

      On May 16, 2018, the magisterial district judge found Appellant guilty

in absentia of that offense, and Appellant filed a timely summary appeal. On

August 28, 2018, the trial court held a hearing at which Officer Barber was

the sole witness and the Commonwealth entered Appellant’s certified driving

record into evidence without objection. Id. at 1-2 & n.1.

      The trial court found Appellant guilty of violating 75 Pa.C.S. § 1543(a).

It recognized Appellant’s repeat offender status and sentenced him to sixty

days’ incarceration and a fine of one thousand dollars.

      This timely appeal followed. Both Appellant and the trial court complied

with Pa.R.A.P. 1925.

      Appellant raises the following issue:

      Whether the Judge’s holding that [Appellant] was a multiple
      offender under the statute was sufficient to uphold the conviction
      of driving under a suspended license when the Commonwealth
      failed to introduce evidence of actual notice of [Appellant] of the
      suspension and at the time of the traffic stop [Appellant] provided
      an expired driver’s license?

Appellant’s Br. at 4.

      In other words, Appellant argues that the evidence was insufficient to

establish that he had actual notice that PennDot had suspended his driver’s

license at the time of the April 3, 2018 traffic stop. Id. at 4, 7.

      “A claim challenging the sufficiency of the evidence is a question of law.”

Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000). “We review

                                      -2-
J-S81021-18


claims regarding the sufficiency of the evidence by considering whether,

viewing all the evidence admitted at trial in the light most favorable to the

verdict winner, there is sufficient evidence to enable the fact-finder to find

every element of the crime beyond a reasonable doubt.” Commonwealth v.

Miller, 172 A.3d 632, 640 (Pa. Super. 2017) (internal quotation and citations

omitted). “[A] conviction may be sustained wholly on circumstantial evidence,

and the trier of fact—while passing on the credibility of the witnesses and the

weight of the evidence—is free to believe all, part, or none of the evidence.”

Id. In conducting this review, we may not weigh the evidence and substitute

our judgment for the fact-finder. Id.

      Section 1543 provides that “any person who drives a motor vehicle on

any highway or trafficway of this Commonwealth after the commencement of

a suspension, revocation or cancellation of the operating privilege and before

the operating privilege has been restored is guilty of a summary offense.” 75

Pa.C.S. § 1543(a). Section 6503 further provides that “[a] person convicted

of a sixth or subsequent offense under section 1543(a) shall be sentenced to

pay a fine of not less than $1,000 and to imprisonment for not less than 30

days but not more than six months.” 75 Pa.C.S. § 6503(a.1).

      In order to sustain a conviction of driving while under suspension, it is

necessary for the Commonwealth to prove that the defendant had actual

notice of a suspension. Commonwealth v. Harden, 103 A.3d 107, 112 (Pa.

Super. 2014) (citing Commonwealth v. Kane, 333 A.2d 925, 927 (Pa.


                                     -3-
J-S81021-18


1975)). “[A]ctual notice is ‘a judicially created element, designed to protect

a defendant’s due process rights.’”        Id. (quoting Commonwealth v.

Crockford, 660 A.2d 1326, 1329 (Pa. Super. 1995)).

      The Commonwealth has not proven actual notice of suspension when

the Commonwealth only presents evidence that PennDot mailed notice to the

defendant.    Kane, 333 A.2d at 927.       However, the Commonwealth may

establish actual notice through “a collection of facts and circumstances” that

allow the factfinder to infer that a defendant has knowledge of suspension.

Harden, 103 A.3d at 114. Facts and circumstances that may be considered

include evidence that PennDOT sent by mail the notice of the suspension to

appellant’s current address, evidence that PennDOT’s notice of suspension

was not returned as undeliverable, attempts by the accused to avoid detection

or a citation, and any other conduct demonstrating circumstantially or directly

appellant’s knowledge of the suspension. Commonwealth v. Zimmick, 653

A.2d 1217, 1221 (Pa. 1995) (quotations omitted).

      Most relevant to this appeal, this Court has held that the Commonwealth

proves actual notice of a suspension where it presented evidence as to three

crucial facts: (1) appellant’s license had been suspended; (2) notice of

appellant’s suspension had been mailed by PennDOT; and (3) appellant failed

to produce a current driver’s license at the traffic stop. Crockford, 660 A.2d

at 1331. See also Harden, 103 A.3d at 112-15 (finding actual notice shown

where evidence demonstrated the notice of suspension was mailed, the


                                     -4-
J-S81021-18


appellant had a long history of suspensions, and the appellant failed to present

a driver’s license during traffic stop). In Crockford, we deduced that when

“the subject driver is unable to produce a current license, it is either because

he is unable to do so since the license has been surrendered, or he is unwilling

to do so because he believes that tendering a suspended license is a futile

gesture.” Crockford, supra at 1331. See also Commonwealth v. Dietz,

621 A.2d 160, 162-63 (Pa. Super. 1993) (holding a defendant’s failure to

possess a current license at the time of the incident is presumptive knowledge

of suspension).2      We also found in Harden that an appellant’s history of

suspensions for previous violations, as detailed in his driving record, supports

an inference of knowledge of his suspension. 103 A.3d at 114; see Dietz,

621 A.2d at 162.

       Here, the trial court concluded that the Commonwealth presented

sufficient evidence to establish Appellant’s actual knowledge of his driving

suspension at the time of the April 3, 2018 traffic stop. See Trial Ct. Op. at

3-7. It found that Appellant’s driving record showed that his driving privileges

had been suspended, from January 16, 2018 until May 16, 2018; PennDOT

____________________________________________


2 We note that in Crockford we disagreed with Dietz’s holding that a driver
who claims no notice of a suspension must prove possession of a current
license at the time of the incident. Id. 660 A.2d at 1335. Rather, we
decided an appellant may come forward with any evidence of lack of notice
to rebut the Commonwealth’s case, such as evidence that at the time of his
stop by police, appellant was in possession of, or able to produce, a current
driver’s license. Id. at 1332, 1335



                                           -5-
J-S81021-18


mailed an Official Notice of Suspension to Appellant on December 26, 2017;

Appellant failed to produce a valid license at the time of the traffic stop3; and

Appellant had eight prior convictions for Driving while Operating Privilege is

Suspended or Revoked. Id. at 1-7 & nn.1-2.

       We agree with the trial court’s conclusion. Our review of the record

evidence, in the light most favorable to the Commonwealth as the verdict

winner demonstrates, that at the time of the traffic stop, PennDOT had

suspended Appellant’s license, PennDot properly notified Appellant of the

suspension, and Appellant could not produce a valid driver’s license.

Accordingly,    the    trial   court   properly   found   that   the   Commonwealth

presented “a collection of facts and circumstances” sufficient to establish that

Appellant had actual notice that his license had been suspended.               See

Harden, 103 A.3d at 114. Appellant is, therefore, not entitled to relief on this

claim.




____________________________________________


3We note that the license Appellant provided the Officer Barber had expired
and thus was not valid. Since PennDot had suspended Appellant’s license, it
would have refused to renew Appellant’s license during the suspension. This
confirms the inference that the failure to produce a current license presumes
knowledge of suspension. See Crockford, supra at 1331; Dietz, supra at
162-63.

                                           -6-
J-S81021-18




     Judgment of Sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/29/2019




                                 -7-